     Case 2:20-cv-11271-AB-E Document 27 Filed 05/04/21 Page 1 of 9 Page ID #:701



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                                                  Case No. 2:20-CV-11271-AB-AFM
11      AGNES ITZHAKI, an individual;
        RONTAL DEVELOPMENT, LP, a                ORDER GRANTING DEFENDANT
12                                               UNITED STATES LIABILITY
        California partnership; RONTAL           INSURANCE’S MOTION FOR
13      DEVELOPMENT, LLC, a California           SUMMARY JUDGMENT
        limited liability company,
14
                                 Plaintiffs,
15
16      v.
17
        UNITED STATES LIABILITY
18      INSURANCE COMPANY, a
        Pennsylvania corporation and DOES 1
19
        through 100, inclusive,
20
                                 Defendants.
21
22
23           Before the Court is Defendant United States Liability Insurance’s
24     (“Defendant”) Motion for Summary Judgment of Plaintiff Agnes Itzhaki (“Itzahki”),
25     Rontal Development, LP, Rontal Development LLC (collectively, “Plaintiffs”)
26     Complaint (“Motion,” Dkt. No. 14.) Plaintiffs opposed, (“Opp’n,” Dkt. No. 18), and
27     Defendant replied. (“Reply,” Dkt. No. 19.) The Court heard oral argument on April 9,
28
                                               1.
     Case 2:20-cv-11271-AB-E Document 27 Filed 05/04/21 Page 2 of 9 Page ID #:702



1      2021 and took the matter under submission. Dkt. No. 23. For the reasons stated
2      below, the Court GRANTS Defendant’s Motion for Summary Judgment.
3         I. BACKGROUND
4            The following are the undisputed facts taken from the parties’ statements of
5      undisputed facts (“SUF,” Dkt. Nos. 15, 17-1, 19-1).
6               a. Factual Background
7            USLI issued policy no. CL 1786660A to Agnes Itzhaki, effective December
8      8, 2017 to December 8, 2018 (“Policy”). SUF 22. The Policy was subsequently
9      amended to name Rontal Development, LP DBA The Agnes Ithaki Living Trust
10     Established November 1990 as the named insured. SUF 22. Rontal Development, LP
11     owns a parcel vacant land located near the intersection of Neuralia Road and
12     Mendiburu Road in California City, California 93505, Kern County Recorder parcel
13     nos. APN 30227404 and APN 30227405 (“the Property”). SUF 1.
14           To clear the Property of debris, Agnes Itzahi, acting as General Partner of
15
       Rontal Development, LP, asked an individual named Lou Peralta (“Peralta”) to “grub”
16
       the Property, which he did on or about March 15, 2018. SUF 9, 10. The debris,
17
       gravel, sand and dust collected by Peralta during his grubbing remained on the
18
       Property. SUF 14. As a result, the debris, gravel, sand and dust collected by Peralta
19
       remained on the Property. SUF 14.
20
             On April 12, 2018, there were strong winds in the vicinity of California City,
21
       including around the area of the Property. SUF 17. These winds allegedly caused
22
       dirt, sand, and dust to become airborne, which resulted in poor visibility on streets and
23
       roadways. SUF 18. That afternoon, two vehicles collided head-on on Neuralia Road,
24
       near the Property, in which Kody Arthur Nielsen was killed and his two minor sons,
25
       Paul Nielsen and Elijah Nielsen, were injured. SUF 19.
26
             On May 28, 2019, the action entitled Takas v. City of California City, et al.,
27
       Kern County Superior Court, Case No. BCV-19-101351 (the “Takas Action”), was
28
                                                 2.
     Case 2:20-cv-11271-AB-E Document 27 Filed 05/04/21 Page 3 of 9 Page ID #:703



1      filed by and on behalf of Holly Takas, Paul Nielsen, Elijah Nielsen, and Zoey Takas,
2      against the City of California City, Plaintiffs, Lou Peralta, and Doe Defendants. SUF
3      16. On or about July 10, 2019, Plaintiffs were served with the summons and
4      complaint in the Takas Action (“Takas Complaint”). SUF 21. Plaintiffs forwarded
5      the Takas Complaint to Defendant and requested a defense under the Policy. SUF 21.
6               b. Procedural Background
7            On October 26, 2020, the Insureds filed the operative Complaint in the
8      Superior Court of California, County of Los Angeles, Case Number 20STCV40946
9      (the “Complaint”). Notice of Removal, Exh. 1, Dkt. No. 1. Defendant removed the
10     action this Court. Dkt. No. 1 The Complaint alleges causes of action for breach of
11     contract, breach of the implied covenant of good faith and fair dealing, financial elder
12     abuse as to Agnes Itzhaki, unfair business practices under California Business &
13     Professions Code §17200, and declaratory relief. See Complaint. Each of these
14     causes of action is predicated upon a finding of a potential for coverage under the
15     Policy and the corresponding duty to defend, and breach thereof by USLI, with regard
16     to the Takas Action. Defendants filed the instant Motion asserting that summary
17     judgment is appropriate because there no such potential coverage, and thus no duty to
18     defend exists.
19        II. LEGAL STANDARD
20           A motion for summary judgment must be granted when “the pleadings, the
21     discovery and disclosure materials on file, and any affidavits show that there is no
22     genuine issue as to any material fact and that the movant is entitled to judgment as a
23     matter of law.” Fed. R. Civ. P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
24     247-48 (1986). The moving party bears the initial burden of identifying the elements
25
       of the claim or defense and evidence that it believes demonstrates the absence of an
26
       issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the
27
       nonmoving party will have the burden of proof at trial, the movant can prevail merely
28
                                                 3.
     Case 2:20-cv-11271-AB-E Document 27 Filed 05/04/21 Page 4 of 9 Page ID #:704



1      by pointing out that there is an absence of evidence to support the nonmoving party's
2      case. Id. The nonmoving party then “must set forth specific facts showing that there
3      is a genuine issue for trial.” Anderson, 477 U.S. at 248.
4            “Where the record taken as a whole could not lead a rational trier of fact to find
5      for the nonmoving party, there is no ‘genuine issue for trial.’ ” Matsushita Elec.
6      Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). The Court must
7      draw all reasonable inferences in the nonmoving party’s favor. In re Oracle Corp.
8      Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010) (citing Anderson, 477 U.S. at 255).
9      Nevertheless, inferences are not drawn out of thin air, and it is the nonmoving party’s
10     obligation to produce a factual predicate from which the inference may be drawn.
11     Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d,
12     810 F.2d 898 (9th Cir. 1987). “[M]ere disagreement or the bald assertion that a
13     genuine issue of material fact exists” does not preclude summary judgment. Harper v.
14     Wallingford, 877 F.2d 728, 731 (9th Cir. 1989).
15
          III.   JUDICIAL NOTICE
16
             Weissburg requests that the Court take judicial notice of the underlying Takas
17
       Complaint; (2) a copy of the Boundary Map of the Eastern Kern Air Pollution Control
18
       District “EKAPCD”); (3) an image of the EKAPCD home page; and (4) a copy of
19
       EKAPCD Rule 402, relating to fugitive dust. Request for Judicial Notice, Dkt. No.
20
       19-3, “RJN”.
21
             Under Federal Rule of Evidence 201, a court may take judicial notice of matters
22
       of public record. Harris v. Cnty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012)
23
       (noting that a court may take judicial notice of “undisputed matters of public record”).
24
       Because the Takas Complaint is a court filing and available as an undisputed matter of
25
       public record, the Court GRANTS Defendant’s request with respect to the Takas
26
       Complaint.
27
28
                                                 4.
     Case 2:20-cv-11271-AB-E Document 27 Filed 05/04/21 Page 5 of 9 Page ID #:705



1            Courts may take judicial notice of “government documents available from
2      reliable sources.” Hamilton v. Paulson, 542 F. Supp. 2d 37, 52 n. 15 (D.D.C. 2008).
3      The three documents are promulgated by EKAPCD, a quasi-governmental agency,
4      and published online by the EKAPCD for use and reliance upon by the general public.
5      Thus, these documents are “not subject to reasonable dispute” and may properly be
6      the subject of judicial notice. See e.g., Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d
7      992, 998–99 (9th Cir. 2010) (taking judicial notice of list of vendors displayed on
8      publicly available websites of government entities); United States Small Bus. Admin.
9      v. Bensal, 853 F.3d 992, 1003 n.3 (9th Cir. 2017) (“It is appropriate to take judicial
10     notice of this information [the Small Business Administration’s personal guaranty
11     requirement], as it was made publicly available by government entities.”) (quoting
12     Daniels-Hall, 629 F.3d at 998); Marroquin v. Pfizer, Inc., 367 F. Supp. 3d 1152,
13     1167 (E.D. Cal. 2019) (taking judicial notice that the World Health Organization had
14     listed a drug on its list of essential medicines, as shown by its website posting).
15     Accordingly, the Court GRANTS Defendant’s request with respect to the remaining
16     documents.
17
          IV.    EVIDENTIARY OBJECTIONS
18
             The parties offer numerous objections to the proffered evidence. See generally
19
       Plaintiff’s Evidentiary Objections in Opposition to Evidence Submitted by United
20
       States Liability Insurance Company in Support of its Motion for Summary Judgment,
21
       Dkt. No. 17-8; Defendant United States Liability Insurance Company’s Evidentiary
22
       Objections to the Declaration of Charles Miller, Dkt. No. 19-2. It is “often
23
       unnecessary and impractical for a court to methodically scrutinize each objection and
24
       give a full analysis of each argument raised.” Doe v. Starbucks, Inc., No. SACV 08-
25
       00582 AG (CWx), 2009 WL 5183773, at *1 (C.D. Cal. Dec. 18, 2009). Accordingly,
26
       to the extent any of the objected-to evidence is relied on in this Order, those objections
27
       are OVERRULED. Any remaining objections are also OVERRULED AS MOOT.
28
                                                  5.
     Case 2:20-cv-11271-AB-E Document 27 Filed 05/04/21 Page 6 of 9 Page ID #:706



1      See Burch v. Regents of Univ. of Cal., 433 F. Supp. 2d 1110, 1118, 1122 (E.D. Cal.
2      2006) (concluding that “the court will [only] proceed with any necessary rulings on
3      defendants’ evidentiary objections”).
4
          V. DISCUSSION
5
6            Defendant argues that this Court should grant summary judgment in its favor

7      because the Policy contains exclusions and limitations which conclusively eliminate

8      coverage of the claims alleged against the Plaintiffs in the Takas Action, thus negating

9      Defendant’s duty to defend. Motion at 9–10.

10           Defendants do not owe a duty to defend if any of these exclusions or limitations

11     eliminate any potential for coverage. Atlantic Mutual Ins. Co. v. J. Lamb, Inc., 100

12     Cal.App.4th 1017, 1039, 123 Cal. Rptr. 2d 256 (2002). To demonstrate that an

13     exclusion eliminates the duty to defend, an insurer must provide “conclusive evidence

14     [proving] that the exclusion applies in all possible worlds.” Id. (emphasis

15     added). Defendants contend that the following exclusions and limitations

16     independently and separately eliminate coverage: (1) Independent

17     Contractors/Subcontractors Exclusion; (2) Absolute Exclusion for Pollution, Organic

18     Pathogen, Silica, Asbestos and Lead with a Hostile Fire Exception; and (3) Premises

19     Limitation Endorsement Schedule.

20             A. Independent Contractors/Subcontractors Exclusion

21           Defendant first argues that the Independent Contractors/Subcontractors
22     Exclusion applies and eliminates the duty to defend. The Independent
23     Contractors/Subcontractors Exclusion provides:
24
             INDEPENDENTCONTRACTORS/SUBCONTRACTORS
25
             EXCLUSION: It is agreed that this policy shall not apply to “bodily
26           injury,” “property damage,” or “personal and advertising injury”
             arising out of the operations performed for any insured by any
27
             contractor(s) or acts or omissions of any insured in the selection, or
28           supervision of any contractor(s).
                                               6.
     Case 2:20-cv-11271-AB-E Document 27 Filed 05/04/21 Page 7 of 9 Page ID #:707



1      SUF 24.
2            First, Plaintiffs argue that the text of this exclusion is ambiguous because
3      “contractor” could reasonably refer to someone in the construction industry or
4      someone who requires a contractor’s license, rather than his or her employment status.
5      Opp’n at 14. However, the Court agrees with Defendant that such an interpretation is
6      dispelled by other provisions in the Policy including the Bodily Injury Exclusion - All
7      Employees, Volunteer Workers, Temporary Workers, Casual Laborers, Contractors,
8      And Subcontractor endorsement which provides the terms of coverage for bodily
9      injury to any and all listed types of workers characterized by their employment status.
10     Connor Decl. Exh. A. Additionally, the policy has a separate, endorsement applicable
11     to “construction operations,” which demonstrates that “construction” is
12     distinguishable from “contracting” and that “contracting” does not refer to
13     “construction.” Connor Decl. Exh. A. The Court finds that Plaintiffs’ are “straining
14     to find ambiguity” here. Waller v. Truck Ins. Exch., 11 Cal. 4th 1, 18–19 (1995).
15     When reviewing the Policy as a whole, it is clear that “contractors” conclusively refer
16     to “independent contractors.”
17           Second, Plaintiffs argue that this exclusion does not apply because Peralta’s
18     grubbing was not performed for “any insured.” Opp’n at 11–12. It is undisputed that
19     Peralta performed services for Rontal Development, LP, not Itzhaki. Declaration of
20     Agnes Itzhaki (“Itzhaki Decl.”) ¶ 6, Dkt. No. 17-3. According to Plaintiff, this makes
21     a difference because at the time of the grubbing, Itzhaki, and not Rontal Development,
22     LP, was an insured under the Policy. Opp’n at 11. Plaintiffs do not dispute that
23     Rontal Development, LP was made an insured under the policy on July 5, 2018,
24     effective December 8, 2017, but argues that there is a dispute as to the validity of this
25
       endorsement. Opp’n at 11–12. Plaintiff argues that even assuming Peralta is an
26
       independent contractor, Defendants have not shown that his work was done for “any
27
       insured.” Id. The Court finds that Plaintiffs are using the endorsement as both a
28
                                                  7.
     Case 2:20-cv-11271-AB-E Document 27 Filed 05/04/21 Page 8 of 9 Page ID #:708



1      sword and a shield. If the endorsement is invalid and Rontal Development, LP is not
2      insured, then Defendants presumably have no duty to provide coverage for Peralta’s
3      actions because he did not provide work for any insured whatsoever—a result
4      Plaintiffs are hoping to avoid. Accordingly, the Court does not find this argument
5      persuasive.
6            Third, the parties do not dispute that the underlying injury of the Takas Action
7      “arises out of” Peralta’s action. SUF 20. The parties instead dispute whether Peralta
8      qualifies as an “independent contractor” under the Policy. Under S.G. Borello & Sons
9      v. Department of Industrial Relations, 48 Cal.3d 314 (1989), “[t]he determination of
10     employee or independent-contractor status is one of fact,” but becomes a question of
11     law where the evidence or inferences are undisputed. Id. at 349. Relevant factors
12     include whether the worker is engaged in a distinct occupation or business; whether
13     the work is part of the employer’s regular business; the skill required in this
14     occupation; length of time services are to be performed; and method of payment. Id.
15     at 350–51.
16           Here, even considering all the evidence in the light most favorable to Plaintiff,
17     the Court finds that Peralta was an independent contractor. First, with respect to
18     control, Itzhaki told Peralta which property to clean but there are no facts to suggest
19     either she or Rontal Development, LP controlled his methods or any other aspect of
20     the grubbing. Itzhaki Decl. ¶ 7. Second, Itzhaki and Rontal Development, LP are in
21     the business of vacant land investment. Here, the work was grubbing, which is not a
22     part of Itzhaki’s or Rontal Development, LP’s normal business operations as investors
23     in vacant land. Third, Peralta has engaged in grubbing as a business outside of this
24     isolated project. Peralta occasionally grubbed for other land owners in addition to his
25
       work as a motorcycle race organizer. Itzhaki Decl. ¶ 6. Fourth, as admitted by
26
       Plaintiff’s counsel in oral argument, Peralta did not perform any other work for Rontal
27
       Development, LP or Itzhaki—Peralta’s grubbing of the Property in 2018 was an
28
                                                  8.
     Case 2:20-cv-11271-AB-E Document 27 Filed 05/04/21 Page 9 of 9 Page ID #:709



1      isolated project (any other grubbing work he did for Rontal Development, LP or
2      Itzahki was done some years earlier). Lastly, and also as admitted by Plaintiff’s
3      counsel in oral argument, Peralta was not paid hourly and could engage in other
4      occupations.
5            While not one of these factors alone is dispositive of Peralta’s status, when
6      taken as a whole, the Court sees only one conclusion: that Peralta is an independent
7      contractor. The Court is left without any evidence that Peralta is actually an employee
8      of Rontal Development, LP or Itzhaki. Accordingly, because the underlying injury in
9      the Takas Action “arose from” Peralta’s actions as an independent contractor, the
10     Independent Contractor/Subcontractor exclusion conclusively eliminates Defendant’s
11     duty to defend under the Policy. Because the Court finds that the Independent
12     Contractor Exclusion eliminates Defendant’s duty to defend, it need not address the
13     other two exclusions.
14
          VI.   CONCLUSION
15
16           In light of the foregoing, the Court GRANTS Defendant’s Motion for Summary

17     Judgment.

18           Defendants shall lodge a Proposed Judgment within 14 days of the issuance of

19     this Order.

20           The Pretrial Conference and Jury Trial dates are vacated.
21
22     Dated: May 04, 2021             _______________________________________
23                                     HONORABLE ANDRÉ BIROTTE JR.
                                       UNITED STATES DISTRICT COURT JUDGE
24
25
26
27
28
                                                9.
